Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report ( Date of Earliest Event Reported ) : April 15, 2009 Quest Diagnostics Incorporated (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of Incorporation) 001-12215 16-1387862 (Commission File Number) (I.R.S. Employer Identification No.) Three Giralda Farms Madison, NJ 07940 (Address of principal executive offices) (Zip Code) (973) 520-2700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction a.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On April 15, 2009, Quest Diagnostics Incorporated announced it finalized resolution of the previously disclosed federal government investigation related to certain test kits manufactured by NID, a test kit manufacturing subsidiary closed voluntarily in 2006. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits c. Exhibit Description Press Release issued April 15, 2009 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. April 15, 2009 QUEST DIAGNOSTICS INCORPORATED By: /s/ William J. O’Shaughnessy, Jr. William J. O’Shaughnessy, Jr. Assistant General Counsel and Secretary
